11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Robert Bruce Renfroe,                          * From the 39th District Court
                                                 of Haskell County
                                                 Trial Court No. 6785.

Vs. No. 11-16-00287-CR                         * September 15, 2017

The State of Texas,                            * Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.